PER CURIAM:
Aimee L. O’Neil appeals the district court’s order dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. O’Neil v. Oswego County Dep’t of Soc. Servs., 3:07-cv-00072, 2007 WL 2116410 (N.D.W.Va. July 19, 2007). We deny Appellees’ motion for sanctions under Fed. R.App. P. 38 and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.